Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Claims
Claims 9, 11-12, 14-19, 21-26 and 29 are pending and the subject of this FINAL Office Action. 
Applicants amend claims 9 and 26 to clarify that “flowing a sealing fluid comprising oil, liquid polymer, or fluorocarbon liquid over the plurality of solid support containment regions to seal the plurality of containment regions, wherein the sealing isolates reagents in the plurality of solid support containment regions and fluidically isolates each of the plurality of solid support containment regions during a reaction”; and the buffer is any conventional blocking buffer (see Decl., 06/14/2021).

Claim Interpretations
“Reagent” means “any substance or compound . . . that is added to a system in order to bring about a chemical reaction, or added to see if a reaction occurs” (para. 0047).  Examples are “primers, the nucleic acid template and the amplification enzyme” (id.).
“Cleaving operation” means a thermal “operation” (e.g. applying heat), adding chemical or applying light (para. 0006).
See Quanterix, Scientific Principle of Simoa™ (Single Molecule Array) Technology, attached, 12/2013.

Claim Rejection - 35 USC § 103 - Withdrawn
The previous rejections are withdrawn because the cited references do not explicitly teach “a sealing fluid comprising oil, liquid polymer, or fluorocarbon liquid.”

New Grounds of Rejection - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 9, 11-12, 14-19, 21-26 and 29 are rejected under 35 U.S.C. § 103(a) as being unpatentable over PHAM (US 2012/0322666, effective filing date 03/23/2011), in view of BERGO (US 2012/0202709), in further view of ROTHBERG (US 2010/0137143), in further view of NOJI (US 2016/0223531, effective filing date 03/07/2012) and LEAMON (US 2011/0009275).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to substitute familiar beads for the beads of PHAM with a 
As to claims 9, 11-12, 18 and 21-24, PHAM teaches these elements as explained above.  
	As to claims 9 and 18, PHAM teaches loading ZMWs with wells with height (thickness of cladding 614) of 10-300nM, diameter 10-200nm, and bead with diameters 40nm-10uM (paras. 0096-97, 0196-97, 0215 & 0248 and Fig. 6) which yield solid supports having a diameter d, and the solid support containment regions have a cylindrical shape having a diameter of 1.05d to 1.55d and a depth of 1.2d to 1.8d (e.g. bead diameter (d) 190, well diameter 200, height 300 yields wells with 1.05d diameter and 1.58d height).  Loading occurs by “applying a dynamic magnetic field to move the magnetic beads in solution down to the top of the substrate, whereby the dynamic magnetic field causes the particles to be moved across the top Surface of the Substrate, whereby some polymerase-nucleic acid complexes become bound to the coupling groups on the bases of the nanoscale wells” (paras. 0029 & 0199).
	As to claim 11, PHAM teaches super paramagnetic beads (para. 0192).
	As to claim 12, PHAM teaches channels (para. 0096).
	As to claims 9 and 26, PHAM teaches a buffer (paras. 0068 & 0073).
	As to claim 14, PHAM teaches cleavable linkers with multiple reagents such as nucleic acids and polymerases (paras. 0029, 0156-57 & 0178).
	As to claims 21-24, PHAM teaches cleaving using heat to activate enzymes to release nucleic acids (paras. 0029, 0156-57 & 0178).

	However, first the prior art demonstrates that a skilled artisan would have been motivated to apply familiar molecular biology techniques of claims 15-17, 19-20 and 25-26 with a reasonable expectation of success.  For example, as to claims 14-17, BERGO teaches beads (with same bead:well size ratio as claimed) with cleavable linkers with multiple reagents such as nucleic acid oligonucleotides, and identifying wells without beads (paras. 0102-03, 0105-06, 0137-38, 0158, 0169, 0301-02 & 0304 and Figs. 7 & 37).
	Second, as to claims 19 and 26, BERGO teaches sealing the wells (paras. 0307 & 0333).  This is a familiar technique in the art to prevent evaporation and/or to prevent contamination.  Another known option for sealing wells/chambers of bead arrays just like in BERGO using oil, polymer, etc. is shown in NOJI.  NOJI teaches loading arrays of receptacles/chambers with 1-4uM beads in buffer, wherein the “the plurality of receptacles each have a width that is 1.5 to 2 times larger than the average particle diameter of the beads, the plurality of receptacles each have a depth that is equal to or smaller than 1.5 times the average particle diameter of the beads,” then sealing the receptacles/chambers with hydrophobic solvent such as oil, polymer or fluorocarbon (Figs. 1-2, claims 13 and 19-20, and paras. 0050, 0105).  This is almost the same 
	Next, as to claims 23-25, BERGO teaches PCR and protein assays which a skilled artisan would understand to include primer, probe or components for ELISA or other common protein assays (paras. 0012 & 0070, as examples).
Next, as to claims 19, ROTHBERG demonstrates that a skilled artisan would have been aware of known beads of 3.3uM that were useful for the same purposes as BERGO.  Specifically, ROTHBERG teaches “[i]n some embodiments, beads having a diameter that ranges from about 3.3 to 3.5 microns” useful for sequencing or other chemFET techniques (para. 0617).  In other words, a skilled artisan would have been motivated to substitute commonly-used 3.3uM beads for the beads of PHAM or BERGO as suggested by PHAM or BERGO with a reasonable expectation of success.
Finally, as to using blocking buffer with Tween and/or BSA in bead arrays, this was familiar in the art to prevent unwanted surface effect in silica vessels during amplification and other assays as demonstrated by LEAMON (paras. 0673-74; see also Taylor, cited in Decl., 06/14/2021 and IDS, 06/14/2021).
In sum, the prior art demonstrates that it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to apply commonly-used molecular biology techniques performed on bead arrays to the bead arrays of PHAM used for the same molecular biology purpose with a reasonable expectation of success.
.

Allowable Subject Matter
Assuming proper written description support for the buffer components, the following subject matter from the specification is allowable: the currently-claimed method with “washing the plurality of solid support containment regions with a buffer comprising PBS and 0.5% BSA” (instead of “washing the plurality of solid support containment regions with a blocking buffer configured to reduce or prevent bead adsorption, multiple bead loading, and chain formation.”)  The specification indicates that this composition “was shown to significantly improve occupancy and bead sampling efficiency using magnetic loading” and allowed to avoid “PCR inhibition problems observed on-chip” compared to Starting Block™ PBS buffer (Thermo Scientific) as explained at paragraphs 0088-89.  The previously-cited prior art fails to teach or suggest to use this specific buffer for this purpose with these results.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON PRIEST whose telephone number is (571) 270-1095.  The examiner can normally be reached on Monday-Friday 10am-6pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free] If you would like assistance from a USPTO 
/AARON A PRIEST/Primary Examiner, Art Unit 1637